Citation Nr: 1702463	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 through October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that this matter is not ready for appellate disposition because of an outstanding videoconference hearing request by the Veteran.

In November 2012, the Veteran submitted a substantive appeal, in which he requested to testify before a Veterans Law Judge at a videoconference hearing.  See 38 C.F.R. § 20.700.  The Veteran was scheduled for a videoconference hearing in November 2016.  The Veteran did not appear at the scheduled hearing.  A report of general information dated December 2016 noted the Veteran did not appear at his videoconference hearing due to transportation issues.  In December 2016, the Veteran requested to reschedule his hearing, explaining that he could not secure transportation and was unable to contact the RO prior to the hearing.  Because the Veteran showed good cause to reschedule, the undersigned grants a new hearing date.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  This hearing is to be scheduled in accordance with the applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




